                      Case 3:20-cv-01832-MO                     Document 1          Filed 10/23/20        Page 1 of 24



Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




                                         UNITED STATES DISTRICT COURT
                                                                        for the

                                                                       District of Oregon


                                                                          Division Portland


                                                                          )       Case No.            3:20-cv-01832-MO
                 Nisa T. Toum                                             )                    (to be filled in by the Clerk’s Office)
                            ¶
                                                                          )
                              Plaintiff(s)                                )
(Write the full name of each plaintiff who is filing this complaint.      )
If the names of all the plaintiffs cannot fit in the space above,                                         ¶X Yes
                                                                                  Jury Trial: (check one) ☐              ¶
                                                                                                                         ☐ No
please write "see attached" in the space and attach an additional         )
page with the full list of names.)                                        )
                                -v-                                       )
 Moda Partners, Inc., Moda Inc.,                                          )
 dba Moda Health, Moda Health Services and                                )
                      ¶
 Moda Health Plan, Inc.                                                   )
                              Defendant(s)                                )
(Write the full name of each defendant who is being sued. If the          )
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
                                                                          )
with the full list of names.)                                             )


                             COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.          The Parties to This Complaint
            A.       The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                               Name                                        Nisa. T. Toum
                               Street Address                            17500 NE 38th Way
                               City and County                            Vancouver, Clark
                               State and Zip Code                         Washington, 98682
                               Telephone Number                          503-567-8425
                               E-mail Address                            nisatoum@icloud.com


            B.       The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
Page of 6
             Case 3:20-cv-01832-MO              Document 1     Filed 10/23/20      Page 2 of 24


            individual, a government agency, an organization, or a corporation. For an individual defendant,
            include the person’s job or title (if known). Attach additional pages if needed.

            Defendant No. 1
                    Name                          ¶

                    Job or Title (if known)       ¶

                    Street Address                ¶

                    City and County               ¶

                    State and Zip Code            ¶

                    Telephone Number              ¶

                    E-mail Address (if known)     ¶



            Defendant No. 2
                    Name                          ¶

                    Job or Title (if known)       ¶

                    Street Address                ¶

                    City and County               ¶

                    State and Zip Code            ¶

                    Telephone Number              ¶

                    E-mail Address (if known)     ¶



            Defendant No. 3
                    Name                          ¶

                    Job or Title (if known)       ¶

                    Street Address                ¶

                    City and County               ¶

                    State and Zip Code            ¶

                    Telephone Number              ¶

                    E-mail Address (if known)     ¶



            Defendant No. 4
                    Name                          ¶

                    Job or Title (if known)       ¶

                    Street Address                ¶

                    City and County               ¶

                    State and Zip Code            ¶

                    Telephone Number              ¶

Page of 6
                       Case 3:20-cv-01832-MO             Document 1          Filed 10/23/20     Page 3 of 24


                             E-mail Address (if known)        ¶



            C.      Place of Employment

                    The address at which I sought employment or was employed by the defendant(s) is

                             Name                             ¶          Moda Health
                             Street Address                   ¶         601 SW 2nd Ave
                             City and County                  ¶         Portland, Multnomah
                             State and Zip Code               ¶         Oregon, 97204
                             Telephone Number                 ¶         (503) 228-6554


II.         Basis for Jurisdiction

            This action is brought for discrimination in employment pursuant to (check all that apply):

                  ¶☐          Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
                              color, gender, religion, national origin).

                              (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                              Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

                  ¶
                  ☐           Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                              (Note: In order to bring suit in federal district court under the Age Discrimination in
                              Employment Act, you must first file a charge with the Equal Employment Opportunity
                              Commission.)

                  ¶X
                  ☐           Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                              (Note: In order to bring suit in federal district court under the Americans with Disabilities
                              Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
                              Opportunity Commission.)

                  ¶
                  ☐           Other federal law (specify the federal law):
                               ¶
                  ¶
                  ☐           Relevant state law (specify, if known):
                               ¶
                  ¶☐          Relevant city or county law (specify, if known):
                               ¶




III.        Statement of Claim

Page of 6
                     Case 3:20-cv-01832-MO                   Document 1              Filed 10/23/20     Page 4 of 24


            Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
            facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
            involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
            the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
            write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

            A.      The discriminatory conduct of which I complain in this action includes (check all that apply):

                          ☐           Failure to hire me.
                          X
                          ☐           Termination of my employment.
                          ☐           Failure to promote me.
                          X
                          ☐           Failure to accommodate my disability.
                          ☐           Unequal terms and conditions of my employment.
                          ☐           Retaliation.
                          ☐           Other acts (specify):            ¶

                                     (Note: Only those grounds raised in the charge filed with the Equal Employment
                                     Opportunity Commission can be considered by the federal district court under the
                                     federal employment discrimination statutes.)

        B.          It is my best recollection that the alleged discriminatory acts occurred on date(s)
                               February 20, 2019

        C.          I believe that defendant(s) (check one):
                          ☐           is/are still committing these acts against me.
                          ☐
                          X           is/are not still committing these acts against me.

        D.          Defendant(s) discriminated against me based on my (check all that apply and explain):
                          ☐           race                         ¶

                          ☐           color                        ¶

                          ☐           gender/sex                   ¶

                          ☐           religion                     ¶

                          ☐           national origin
                          ☐           age (year of birth)          ¶               (only when asserting a claim of age discrimination.)
                          ☐
                          X           disability or perceived disability (specify disability)
                                         Disability: Attention Deficit Hyperactivity Disorder
                                         (ADHD); Perceived: Depression


        E.          The facts of my case are as follows. Attach additional pages if needed.


                                  Please see attached pages 7 - 18.




Page of 6
                  Case 3:20-cv-01832-MO             Document 1        Filed 10/23/20       Page 5 of 24




                             Please see attached Exhibit 1 for Notice of Rights to Sue Letter (pg. 19-21)
                             File Name: Exhibit 1. EEOC Notice of Rights to Sue Letter_Rec 07272020

                             Please see attached Exhibit 2 for EEOC Charge of Discrimination Filed (pg. 22-24)
                             File Name: Exhibit 2. EEOC Charge of Discrimination Filed_12172019


                 (Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
                 your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                 relevant state or city human rights division.)

IV.     Exhaustion of Federal Administrative Remedies

        A.       It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                 my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                 on (date)

                                December 17, 2019

        B.       The Equal Employment Opportunity Commission (check one):
                       ☐          has not issued a Notice of Right to Sue letter.
                       ☐
                       X          issued a Notice of Right to Sue letter, which I received on (date)   July 27, 2020 .
                                  (Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
                                  Opportunity Commission to this complaint.)

        C.       Only litigants alleging age discrimination must answer this question.

                 Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                 regarding the defendant's alleged discriminatory conduct (check one):

                       ☐
                       X          60 days or more have elapsed.
                       ☐          less than 60 days have elapsed.

V.      Relief

        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages.
            ¶




Page of 6
                  Case 3:20-cv-01832-MO              Document 1      Filed 10/23/20      Page 6 of 24



VI.     Certification and Closing

      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
      and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
      unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
      nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
      opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
      requirements of Rule 11.



        A.       For Parties Without an Attorney

                 I agree to provide the Clerk’s Office with any changes to my address where case−related papers may be
                 served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                 in the dismissal of my case.

                 Date of signing:         ¶ 23, 2020
                                      October

                 Signature of Plaintiff          ¶

                 Printed Name of Plaintiff       ¶                 Nisa T. Toum

        B.       For Attorneys

                 Date of signing:            ¶



                 Signature of Attorney           ¶

                 Printed Name of Attorney        ¶

                 Bar Number                      ¶

                 Name of Law Firm                ¶

                 Street Address                  ¶

                 State and Zip Code              ¶

                 Telephone Number                ¶

                 E-mail Address                  ¶




Page of 6
          Case 3:20-cv-01832-MO            Document 1         Filed 10/23/20       Page 7 of 24




                              Complaint and Jury Demand

I, Nisa T. Toum (Plaintiff), state as follows as my complaint against Defendant, Moda Health Plan, Inc.
(henceforth “Moda” or “Defendant”).



                                   Jurisdiction and Venue

1.1      This action is brought for defendant's violations of the Americans with Disabilities Act ("ADA")
and Americans with Disabilities Act of 1990 ("ADA") as amended by the Americans with Disabilities Act
Amendments Act of 2008 ("ADAAA"), seeking compensatory damages as result of discriminatory
treatment where I, Nisa T. Toum (Plaintiff) was not provided reasonable accommodations for my mental
disabilities, was subjected to prohibited discrimination because of a perceived mental impairment, and
was a victim of unlawful employment practices for having engaged in protected activities which
culminated in wrongful discharge.

1.2    This Honorable Court has subject matter jurisdiction to allow this suit pursuant to 28 U.S.C. §
1331. This action is authorized pursuant to 42 U.S.C § 12117(a).

1.3.     This Honorable Court has personal jurisdiction over this civil action because the employment
practices and other acts alleged to be unlawful were committed and the damages were suffered by
Plaintiff within the jurisdiction of the United States District Court, District of Oregon.

1.4   Pursuant to the Seventh Amendment of the United States Constitution, I, Nisa T. Toum (Plaintiff)
demand a trial by jury in the instant case. Fed. R. Civ. P. 38b.



                      Exhaustion of Administrative Remedies

3.1    On December 17, 2019, I (Plaintiff) filed timely charges of employment discrimination with the
Anti-Discrimination Unit of the equal Employment Opportunity Commission ("EEOC") (Exhibit 2).

3.2      On July 24, 2020, the EEOC mailed a notice of rights to sue letter (mailing was delayed due to
the start of the COVID-19 Pandemic) (Exhibit 1).

3.3     On July 27, 2020, I (Plaintiff) received the EEOC notice of rights to sue letter.
          Case 3:20-cv-01832-MO              Document 1        Filed 10/23/20       Page 8 of 24




                                              The Parties

4.1      I, Nisa T. Toum (Plaintiff) am a woman who lives in Vancouver, Washington and worked in
Portland, Oregon during my employment with Moda. I (Plaintiff) am a citizen of the United States. I
(Plaintiff) was born on August 14, 1990.

4.2     At all times relevant herein, I, Nisa T. Toum (Plaintiff) was an employee, within the meaning of
the applicable statutes, who suffered from a mental disability of the type protected by said statutes.

4.3    Moda is a corporation providing health insurance within the meaning of the applicable statute,
which at all times relevant herein had more than 500 employees.

4.4      I (Plaintiff) was employed by Moda from September 12, 2011, to February 20, 2019. I (Plaintiff)
began such employment in the Dental Claims department as a Clerk. In May of 2012, I (Plaintiff) was
promoted to the position of Pharmacy Assistant I in the Pharmacy Services department. In December of
2013, I (Plaintiff) received another promotion to the position of Pharmacy Assistant II. In August of 2014,
I (Plaintiff) was again promoted to the position of Account Services Coordinator, which I (Plaintiff) held
until my dismissal on February 20, 2019.

4.5      At all times relevant herein, I (Plaintiff) was duly qualified to carry out the duties of my positions
and remained qualified despite suffering from the limitations from my mental disorder. I (Plaintiff)
performed my functions with a high degree of excellence, diligence and interest in my work and expected
to be treated equally and to be provided reasonable accommodations for my metal disabilities, and
without being subjected to unlawful discrimination on the basis of a disability or perceived mental
disability, and for having engaged in protected activities.

4.6     I (Plaintiff) suffer from Adult Attention Deficit Hyperactivity Disorder ("ADHD"), a neurological
disorder which substantially impairs some of my major life activities, such as thinking, concentrating and
sleeping.

4.7    At all times relevant herein, Mark Timmerman ("Mark") was a male adult individual, who was an
employee of Moda, acting within the scope of such employment, and fulfilled duties for all employees as
Human Resources Director.

4.8     At all times relevant herein, Robert Judge ("Robert") was a male individual, who was an
employee of Moda, acting within the scope of such employment, and performed managerial and
supervisory functions and fulfilled duties for me as Director of Pharmacy Services.

4.9     At all times relevant herein, Mary Lou True was a female individual, who was an employee of
Moda, acting within the scope of such employment, and performed managerial and supervisory functions
and fulfilled duties for Mark as Vice President of Human Resources.
          Case 3:20-cv-01832-MO            Document 1        Filed 10/23/20      Page 9 of 24




                                      Factual Allegations

5.1     I (Plaintiff) was hired by Defendant, Moda in September, 2012 and held roles as a Dental Claims
Assistant, Rx Marketing Assistant I, Rx Marketing Assistant II and as an Account Services Coordinator,
which I (Plaintiff) held for over 4 years up until my termination on February 20, 2019. At the time of my
termination, I (Plaintiff) reported to Robert Judge, the Director of Pharmacy Services.

5.2     I (Plaintiff) at all times, with the exception of one year (2018), satisfactory performed my job
duties with Moda and received commendations for my good job performance from clients, colleagues and
management, which is reflected in all of my performance evaluations from 2011 through 2017.

5.1     On December 12, 2018, I (Plaintiff) met with Robert for one of our standing weekly one on one
meetings to discuss priorities, concerns, exchange feedback, seek advice and provide status reports on
open tasks I (Plaintiff) was working on at the time. During this meeting, Robert told me that he would be
scheduling time with me to go over my 2018 Annual Performance Evaluation and my Performance
Improvement Plan (“PIP”) soon, which I (Plaintiff) had been made aware of prior to December 12, 2018.

5.2     At the end of this meeting, I (Plaintiff) opened up about personal challenges I (Plaintiff) was
struggling with at the time, including my ADHD symptoms getting progressively worse and having an
impact on both my performance at work and in my personal life. I (Plaintiff) was also dealing with issues
at home, particularly surrounding my grandmother's terminal illness. Robert expressed sympathy to my
personal and family issues and out of genuine concern, he met with Mark to request an informal referral
to the EAP for counseling (participation not required), following standard company policy whenever an
employee discloses personal issues to management.

5.3     Later that afternoon on December 12, 2018, Robert called to let me know that he had shared his
concerns regarding my personal issues with Mark and requested that I meet with him to hear his
recommendations regarding options available to me through Moda’s Employee Assistance Program
(“EAP”) and to obtain their contact information from Mark. There was never any mention in
communications between Robert and I (Plaintiff) of a formal referral to the EAP, which would mandate
my participation.

5.4      At 3:56pm on December 12, 2018, I (Plaintiff) sent an email to Mark requesting his availability
for a brief meeting to discuss EAP options and resources available that I might find helpful. Due to
scheduling conflicts and a miscommunication between Robert and I (Plaintiff), a meeting with Mark did
not occur. The fact that I left the office without meeting with Mark first angered and upset him.

5.5     At 5:05pm on December 12, 2018, I (Plaintiff) received a text message from Robert expressing
his disappointment that I (Plaintiff) did not meet with Mark to hear his recommendations and I (Plaintiff)
apologized and explained the miscommunication. Robert instructed me to acknowledge the meeting
request for December 18, 2018 with himself and Mark to discuss my 2018 performance evaluation, PIP
and options for me through the EAP.
         Case 3:20-cv-01832-MO             Document 1         Filed 10/23/20       Page 10 of 24



5.6      On December 18, 2018, a meeting was held between myself, Robert and Mark where I (Plaintiff)
was told that I (Plaintiff) was not meeting the expectations, that my performance was not acceptable and
that I (Plaintiff) would be placed on a sixty-day PIP, and if I (Plaintiff) still did not meet expectations, I
(Plaintiff) would then be subjected to further disciplinary actions up to and including termination. I
(Plaintiff) would also not be receiving an annual salary increase unless I successfully met all the terms
and conditions of the PIP, at which point an updated 2018 performance evaluation would be re-submitted
to HR and I (Plaintiff) would receive a raise retroactive back to August 2018.

5.7      During this meeting, Mark also told me that I was required to see a mental health counselor
through Moda's EAP as a condition to keeping my employment, and opting out was not an option. Mark
advised me that the reason for this mandated referral to the EAP was to "make sure you get the help you
need". This formal referral to the EAP does not comply with company or EAP policy as formal referrals
are typically only used as part of a “Last Chance Agreement”, following a documented history of poor
performance, disciplinary action, write ups, verbal coaching etc. Throughout my employment with Moda,
I (Plaintiff) was never subjected to disciplinary action, write ups, written warnings, coaching etc. with the
exception of my 2018 PIP, which I (Plaintiff) was placed on due to scoring low on my 2018 performance
evaluation.

5.8      I (Plaintiff) did not refuse Mark's demand that I (Plaintiff) receive counseling as a condition of
my employment although I (Plaintiff) advised Mark and Robert that I (Plaintiff) would engage in
counseling under the condition that I (Plaintiff) would be able to meet with a counselor who specializes in
Adult ADHD as I (Plaintiff) already had plans to seek treatment for my mental condition and felt this
would be a perfect opportunity to take advantage of in order to do so. Neither Mark nor Robert objected
to this.

5.9     I (Plaintiff), would often work from meeting rooms within the building due to my ADHD which
made it difficult for me to concentrate at my assigned work station due to frequent interruptions from
co-workers and the noisy environment. My colleagues expressed that they did not have any issue with this
as long as I (Plaintiff) made myself available and kept in constant contact with them.

5.10    On or around September 2018, Robert approached me and proposed moving me to a new desk on
the other side of my current work station where I (Plaintiff) would be separated by a wall and not
surrounded by cubicle neighbors. Robert asked if this would help minimize the distraction and noise,
allowing me to concentrate on my work, and to help alleviate my ADHD symptoms to which I (Plaintiff),
replied yes. A plan was set in motion to have me move to my new desk in December of 2018 or January
2019, whenever the current occupant moved to the 17th floor.

5.11    One of the conditions listed in my PIP that I (Plaintiff) was required to meet in order to be
successful was written as, "you will no longer be allowed to work in other areas in the building due to a
poor pattern of your being unavailable/and or non-responsive to your team. Until further notice, you are
required to be available during normal working hours at your assigned desk".

5.12    As Mark read the conditions of my PIP out loud, I (Plaintiff) interrupted him to ask if I would still
be allowed to move to a new desk in a quieter area of the department because of my ADHD since Robert
         Case 3:20-cv-01832-MO              Document 1        Filed 10/23/20       Page 11 of 24



had previously given me his verbal approval to do so and was the one who suggested this accommodation
to me in order to help with my ADHD back in September of 2018, to which Mark replied "no, that is not
an option right now until you can successfully meet all the requirements of your PIP”.

5.13    No longer having the option to move desks aggravated my mental disability and I (Plaintiff)
would often have to work late into the night/early morning nearly every day up until my termination,
which I (Plaintiff) was asked to stop doing in the past due to concerns from clients and Robert, just to
keep up with tasks and projects due the environment at my assigned work station and ADHD symptoms
preventing me from working during the day.

5.14    I (Plaintiff) provided signature on my PIP and 2018 Performance Evaluation and was not asked to
sign any documents committing to the formal EAP referral or a timeline to have it completed by. At the
end of the meeting, Robert sent me a text stating "Thx for meeting this morning. It was also nice to see
you looking more relaxed. I am really looking forward to having you back", assuring me that he had faith
in me successfully meeting the conditions of my PIP and he was willing to support me along the way.

5.15     On January 9, 2019 at 9:40am, Mark sent me an email while I was in the middle of a client
conference call along with Robert. In the email, Mark requested that I come to his office to sign my
release form for the EAP. I kindly reminded Mark that my PIP requires that I attend all my meetings and
stay for the full duration however, I would try to get Robert’s attention and ask him if I (Plaintiff) can step
away.

5.16     At 1:00pm, when I was finally able to make it to Mark’s office, he refused to let me in for a
private conversation because he was upset that I was not completing my EAP counseling sessions quickly
enough, and instead I was insulted and subjected to intimidation and severe humiliation. When I
(Plaintiff) tried to ask questions or speak, Mark repeatedly cut me off and proceeded to insult me and put
me down in front of several nearby employees and a woman waiting to be interviewed for a job. Mark
accused me of not caring about my job, not taking the EAP seriously and making excuses before stating “I
need to walk away before I say something I regret”. He then stormed off and left me standing alone in his
office where I broke down in tears and then went to the restroom where I began hyperventilating and
passed out from an anxiety attack.

5.17    On January 10, 2019 at 8:24am, I (Plaintiff) text Robert a lengthy text message explaining what
had occurred between Mark and I (Plaintiff) the day prior and expressed how disrespected, worthless and
humiliated Mark made me feel following the incident and I (Plaintiff) also made him aware of what
happened in the restroom afterwards. Robert and I (Plaintiff) met at approximately 8:30am to discuss the
incident further. Robert told me that he attempted to explain to Mark that it was his fault that I (Plaintiff)
was unable to leave in the middle of our client meeting right away however, Mark accused him of lying
and “just trying to have her back”.

5.18     When I (Plaintiff) asked Robert if I (Plaintiff) still had a job since Mark made it sound as if I
(Plaintiff) was being terminated for failing to comply with the EAP referral by January 9, 2019, Robert
replied, “no, he doesn’t have the authority to fire you, you’re my employee not his so only I can make that
call”. Robert also let me know that Mark encouraged him to terminate my employment following the
         Case 3:20-cv-01832-MO               Document 1         Filed 10/23/20        Page 12 of 24



January 9, 2019 incident, however Robert refused which infuriated Mark even more. From that day
forward I (Plaintiff) was no longer allowed to speak to Mark directly, and Mark made no effort or attempt
to speak to me going forward.

5.19     This conduct pursued by Mark on January 9, 2019 caused me to feel offended, humiliated,
uncomfortable, bothered, anxious, depressed, afraid, insecure, angry, intimidated, under pressure and
emotionally unstable, and aggravated my mental conditions. Mark was never disciplined or reprimanded
for his actions despite several executives being aware of his actions towards me.

5.20    Additionally, Mark’s insult towards me where he stated “you don’t care about your job” was
completely untrue as each time I (Plaintiff) sought help from a medical professional between 2012
through 2018, the main complaint was always work related. It was important for me to perform at my best
and when I (Plaintiff) felt that I (Plaintiff) wasn’t, I (Plaintiff) would attempt to seek help, and I (Plaintiff)
was also more than capable of seeking help on my own in December 2018 and January 2019, without
Moda trying to dictate my mental health treatment.

5.21      On February 20, 2019, I (Plaintiff) received a text message from Robert requesting to meet that
afternoon and gave no details to what the meeting would consist of. When I (Plaintiff) arrived at his
office, I (Plaintiff) was greeted by Robert and Mary Lou True, and was told by Robert that I (Plaintiff)
was being terminated for failure to meet the EAP expectations and non-compliance with a formal EAP
referral.

5.22     I (Plaintiff) attempted to explain to Robert that I (Plaintiff) had informed him several weeks ago
of the outcome of my first appointment with an EAP counselor, who told me that she was unable to help
me with my ADHD concerns as she did not specialize in that condition and she was under the impression
that I (Plaintiff) was being referred to her for depression and/or family and home issues, so I (Plaintiff)
made the decision to forgo the remaining two counseling sessions required as part of the referral, and
schedule appointments with my own provider, to which he didn't object to at the time.

5.23    I (Plaintiff) also commented on my PIP and advised Robert that I (Plaintiff) had been making
improvements on my performance and meeting all the expectations, and that this was evident because my
colleagues have begun trusting me again and I've (Plaintiff) been assigned to many projects that were
previously taken away from me due to my recent dip in performance, and given many new projects as
well. Robert also did not respond to this.

5.24      Mary Lou True was present during my termination meeting to represent Human Resources due to
Mark's refusal to speak with me because he was angry and upset that I (Plaintiff) was not completing the
EAP counseling sessions quickly enough despite no exact due date given to me verbally or in writing for
completing the 3 counseling sessions. Mary Lou True handed me my termination letter which stated that I
(Plaintiff) was being terminated effective February 20, 2019 due to, "your inability to meet performance
expectations following placement on a performance improvement plan". The decision to terminate my
employment was made by Mark.
         Case 3:20-cv-01832-MO             Document 1        Filed 10/23/20       Page 13 of 24



5.25     I (Plaintiff) never received proper closure to my PIP, and was never told whether I had met or
failed to meet the conditions of my PIP following the sixty day duration. Throughout the duration of the
PIP, Mark has never requested an update on my performance from Robert, or met with me personally to
provide feedback on my performance or progress. My performance or PIP was not addressed or taken into
consideration during the termination meeting by Robert or Mary Lou True on February 20th, and instead,
the focus was my non-compliance with Moda's mandatory EAP referral, despite the reason given for
dismissal as stated in my termination letter.

5.26    Moda’s reason for terminating my employment was a pretext for discrimination. The verbal
reason I was given for my termination (failure to comply with a mandatory EAP referral) conflicts with
the reason given in my termination letter (failure to meet performance expectations following placement
on a PIP). Additionally, my PIP does not list “EAP Counseling”, “Formal EAP Referral” or any
counseling requirement anywhere throughout the document.

5.27   My job was tied to my identity, reputation, sense of worth and sense of purpose. As a direct result
of Moda’s unlawful discriminatory practices, I (Plaintiff) have suffered and will continue to suffer mental,
psychological, moral and emotional pain, anguish and distress; and I (Plaintiff) have sustained a loss of
happiness, and a loss of the capacity to enjoy life and professional endeavors.

5.28     As a consequence of Moda’s unlawful employment practices and the resultant aggravation of my
mental conditions and emotional injuries, I (Plaintiff) have also suffered from severe depression, leading
to strained friendships, estranged family members, and failed relationships. This entire ordeal has
essentially destroyed my life.

5.29    On December 17, 2019, I (Plaintiff) filed a charge with the EEOC asserting that Moda violated
the ADA by failing to provide a reasonable accommodation for my ADHD, a mental condition that Moda
was fully aware of, and for violating the ADA by requiring me to seek mental health counseling through
the EAP as a condition for my employment, which violates the provisions of treating an employee as if
they have a disability and demanding that employees undergo medical examinations.

5.30    On July 24, 2020, the EEOC mailed a notice of rights to sue letter relating to my complaints of
discrimination under the ADA.

5.31     On July 27, 2020, I (Plaintiff) received my notice of rights to sue letter from the EEOC, thus
officially starting the 90 day countdown to file a complaint.

5.32   I (Plaintiff) have filed this action within the 90 day period permitted under Federal law, 42 U.S.C
2000e-5(f).


                                                Count I

                      Violations of the American with Disabilities Act
(Defendant's Violation of the Provisions Regarding Certain Medical Examinations and Inquiries)
         Case 3:20-cv-01832-MO             Document 1        Filed 10/23/20       Page 14 of 24




6.1     I (Plaintiff) incorporate by reference paragraphs 1.1 through 5.32 as fully set forth herein.

6.2     The ADA prohibits employers from demanding that employees undergo medical examinations
unless such examinations are shown to be "job related and consistent with business necessity." 42 U.S.C §
12112(d)(4). The regulations promulgated under the ADA confirms that medical examinations and
medical inquiries must be "job related and consistent with business necessity." 29 C.F.R. § 1630.14.
Mandatory physiological counseling constitutes a medical examination and therefore could violate the
ADA unless it is "job related and consistent with business necessity". See, Kroll v. White Lake Ambulance
Auth., 691 F.3d 809, 819 (6th Cir. 2012).

6.3     The ADA also prohibits an employer from making inquiries as to whether an employee is an
individual with a disability, unless such inquiry is shown to be job related and consistent with business
necessity.

6.4      The EEOC has issued guidance on medical examinations and inquiries that expand upon the
meaning of "job related". The guidance issued by the EEOC states that before a medical or psychological
examination can be mandated by an employer, the employer must have reasonable belief, based on
objective evidence, that the employee will be unable to perform the essential functions of his/her job or
that the employee will pose a direct threat. Medical or psychological inquiries must be designed to allow
the employer to determine the effects of medical or psychological conditions on the employee's ability to
perform the job.

6.5    The EEOC guidance document is available to employers and other interested persons. See, EEOC
Enforcement Guidance on Disability-Related Inquiries and Medical Examinations of Employees Under
the American with Disabilities Act (July 26, 2000) ("EEOC Guidance") available at
www.EEOC.gov/laws/guidance/enforcement-guidance-disability-related-inquiries-and-medical-examinati
on-employees. See also, EEOC Compliance Manual, § 2.11(B)(8)(May 12, 2000), online at
www.eeoc.gov/laws/guidance/section-2-threshold-issues#2-II-B-8.

6.6     The ADA protects employees from adverse employment actions stemming from their refusal to
submit to medical inquiries and/or medical or psychological exams that are prohibited by the ADA,
whether or not they are "persons with a disability". See, EEOC Guidance, General Principals, Section B
and Conroy v New York State Dept. of Correctional Services, 333 F.3d 88, 94-95 (2nd Cir. 2003).

6.7     Defendant violated the ADA by engaging in the following conduct:

            A. Requiring me (Plaintiff) to undergo psychological examinations, counseling and inquiries
               that were neither job related nor consistent with medical necessity;

            B. Compelling me (Plaintiff), upon penalty of the loss of my job, to participate in
               counseling; and
         Case 3:20-cv-01832-MO             Document 1        Filed 10/23/20        Page 15 of 24



            C. Ultimately terminating me (Plaintiff) for refusing to participate in the unlawful medical
               examinations and inquiries and for refusing to participate in the counseling.

            D. I (Plaintiff) was damaged as a result of defendant’s violations of the ADA.

6.8     As a direct result of defendant’s unlawful employment practices, I (Plaintiff) sustained a loss of
earnings. Defendant is liable to me for back and future pay.



                                               Count II

                      Violations of the Americans with Disabilities Act
                (Retaliation for Plaintiff’s Refusal to Submit to an Unlawful Examination)


7.1     I (Plaintiff) incorporate by reference paragraphs 1.1 through 6.8 as fully set forth herein.

7.2     The ADA prohibits an employer from “discriminating against any individual because such
individual has opposed any act or practice made unlawful by [the ADA]...” 42 U.S.C. § 12203(a).

7.3    I (Plaintiff) engaged in protected opposition when I (Plaintiff) refused to submit to the medical
examination that was unlawful under the ADA.

7.4   I (Plaintiff) suffered an “adverse employment action” and suffered damages when my
employment was terminated by the defendant.

7.5    A causal connection exists between my protected activity and my termination by the defendant
because the defendant has acknowledged on December 18, 2018 and February 20. 2019 that I (Plaintiff)
was compelled to participate in medical examinations and inquiries as a condition to my continued
employment.

7.6     As a direct result of defendant’s unlawful employment practices, I (Plaintiff) sustained a loss of
earnings. Defendant is liable to me for back and future pay.



                                               Count III

                      Violations of the Americans with Disabilities Act
                   (Defendant’s Discrimination on the Basis of a Perceived Disability)


8.1     I (Plaintiff) incorporate by reference paragraphs 1.1 through 7.6 as fully set forth herein.
         Case 3:20-cv-01832-MO             Document 1        Filed 10/23/20       Page 16 of 24



8.2      The ADA generally prohibits “discriminat[ion] against a qualified individual on the basis of
disability in regard to job application procedures [and] hiring.” 42 U.S.C. § 12112(a). Paragraph (1) of §
12102 defines “disability” as “(A) a physical or mental impairment that substantially limits one or more
major life activities”; “(B) a record of such an impairment”; or “(C) being regarded as having such an
impairment.”

8.3     The ADA protects employees who are regarded and treated as though they have a substantially
limiting disability, even though they may not have such an impairment.

8.4      The ADA protects both individuals with a disability and individuals who are treated as if they
have a disability. In 2000, the EEOC noted in an informal discussion letter that requiring an employee to
use an EAP may violate the prohibition of treating an employee as if they have a disability, and employers
who choose to take action, such as termination against an employee who refuses an EAP referral or does
not comply with treatment, may be in violation of the ADA statute that protects individuals who either
have or are perceived to have a disability, including a mental disability. See, EEOC Informal Discussion
Letter, Christopher J. Kuczynski, Assistant Legal Counsel, ADA Policy Division, Equal Employment
Opportunity Commission, (July 19, 2000) available at,
https://www.eeoc.gov/foia/eeoc-informal-discussion-letter-7.

8.5      The EEOC Informal Discussion Letter also states that an employer may not treat an individual
with a disability less favorably than it treats similarly situated individuals without disabilities. Thus, the
employer may not discipline an individual with a disability for conduct or performance problems if it does
not impose similar discipline on other employees with similar problems. Likewise, the employer may not
force the individual with a disability to choose between treatment or EAP participation and discipline in
situations where other employees would not be disciplined.

8.6     Defendant violated the ADA by engaging in the following conduct:

            A. Requiring me (Plaintiff) to comply with a formal referral to the EAP that was neither job
               related nor consistent with business necessity, and was made on the belief that I
               (Plaintiff) was suffering from depression;

            B. Defendant did not focus on my (Plaintiff) job performance, but rather on a perceived
               medical condition when making the mandatory EAP referral;

            C. Compelling me (Plaintiff), upon penalty of the loss of my job, to participate in EAP
               counseling that would not have been imposed on other employees who are also placed on
               a PIP, or their first form of disciplinary action due to scoring low on an annual
               performance evaluation; and

            D. Ultimately terminating me (Plaintiff) for refusing to participate in the formal EAP
               referral.

            E. I (Plaintiff) was damaged as a result of defendant's violations of the ADA.
         Case 3:20-cv-01832-MO             Document 1        Filed 10/23/20        Page 17 of 24




8.7     As a direct result of defendant’s unlawful employment practices, I (Plaintiff) sustained a loss of
earnings. Defendant is liable to me for back and future pay.



                                               Count IV

                      Violations of the Americans with Disabilities Act
      (Defendant’s Violations of the Provisions Regarding Reasonable Accommodation Requests)


9.1     I (Plaintiff) incorporate by reference paragraphs 1.1 through 8.7 as fully set forth herein.

9.2      The ADA protects employees from job discrimination on the basis of a disability. Under the
ADA, employers are required to provide reasonable accommodation to an employee or job applicant with
a disability, unless doing so would cause significant difficulty or expense for the employer (“undue
hardship”).

9.3     When an employee requests a reasonable accommodation in response to the employer’s
discussion or evaluation of the person’s job performance, the employer may proceed with the discussion
or evaluation but also should begin the “interactive reasonable accommodation process” by discussing
with the employee how the disability may be affecting performance and what accomodation the employee
believes may help to improve it.

9.4      Employers cannot refuse to discuss the request or fail to provide a reasonable accommodation as
punishment for the performance problem. If a reasonable accommodation is needed to assist an employee
in addressing a performance problem and the employer refuses to provide one, absent undue hardship, the
employer has violated the ADA. See, EEOC Guidance on Applying Performance and Conduct Standards
to Employees with Disabilities under the American with Disabilities Act (September 3, 2008) available at
https://www.EEOC.gov/laws/guidance/applying-performance-and-conduct-standards-employees-disabiliti
es.

9.5     An employee’s delay in requesting an accommodation does not justify an employer’s refusal to
provide one. If a reasonable accommodation will help improve the employee’s performance (without
posing an undue hardship), the accommodation must be provided.

9.6    Requests for reasonable accommodation should be handled expeditiously, in particular because
unnecessary delays in determining or providing an effective accommodation may violate the ADA.

9.7      I (Plaintiff) was a qualified individual with a diagnosed disability; which Moda (both Robert and
Mark) were both made aware of; and failed to reasonably accommodate my disability. Relevant to the
third element is an employer and employee’s respective cooperation in the required interactive process to
determine a reasonable accommodation.
          Case 3:20-cv-01832-MO            Document 1         Filed 10/23/20        Page 18 of 24



9.8     Moda failed to engage in the required interactive process to determine a reasonable
accommodation with me and should have granted me the accommodation (desk move) it suggested to me
on or around September 2018 for my mental disability instead of waiting until after sixty days to
determine if I’ve (Plaintiff) met or failed my PIP obligations.

9.9      I (Plaintiff) was damaged as a result of defendant’s violations of the ADA.

9.10    As a direct result of defendant’s unlawful employment practices, I (Plaintiff) sustained a loss of
earnings. Defendant is liable to me for back and future pay.



                                         Prayer for Relief

WHEREFORE, I, Plaintiff, Nisa T. Toum, respectfully requests this Court to enter a judgment in my
favor and against defendant as follows:

      A. Legal Relief

             1. Compensatory damages in whatever amount I am found to be entitled;

             2. Punitive damages in whatever amount I am found to be entitled;

             3. Back pay and front pay, including the value of fringe benefits and lost;

             4. Damages for mental and emotional pain and suffering, inconvenience and mental
                anguish, including loss of enjoyment of life, humiliation and embarrassment; and

             5. An award of interest, costs and fees to be incurred in this suit.


      B. Equitable Relief

             1. An order prohibiting defendant from requiring its employees to undergo medical or
                psychological examinations without proof the examinations are job related and consistent
                with business necessity;

             2. An order requiring defendant to review all EAP materials, policies, and supervisor
                training on the proper circumstances and procedures for making an EAP referral;

             3. An injunction prohibiting defendant from any further acts of wrongdoing, discrimination
                or retaliation against its employees; and

             4. Whatever other equitable relief appears appropriate at the time of final judgment.
                        Case 3:20-cv-01832-MO                  Document 1             Filed 10/23/20         Page 19 of 24
                                         U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
EEOC Form 161 (11/16)
                                                                                                                         Exhibit 1
                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Nisa Toum                                                                      From:     Seattle Field Office
       17500 NE 38th Way                                                                        909 First Avenue
       Vancouver, WA 98682                                                                      Suite 400
                                                                                                Seattle, WA 98104-1061


                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                  Telephone No.

                                                Isabel Jeremiah,
551-2020-00945                                  Investigator                                                         (206) 220-6936
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       X         The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                     For            +VMZ 
Enclosures(s)                                                                                                              (Date Mailed)
                                                                   Nancy A. Sienko,
                                                                      Director
cc:


           MODA HEALTH SERVICES LLC
           Attn: Thomas Bikales, General Counsel
           601 SW 2nd Avenue
           Portland, OR 97204




                                                                                                                  Received: July 27, 2020
                  Case 3:20-cv-01832-MO                   Document 1           Filed 10/23/20         Page 20 of 24
Enclosure with EEOC
Form 161 (11/16)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC
                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)

                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS               --
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did n ot act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS               --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --                     Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

                                                                                                             Received: July 27, 2020
                Case 3:20-cv-01832-MO          Document 1       Filed 10/23/20     Page 21 of 24

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix,        and         other        ADA         related     publications,    available       at
http://www.eeoc.gov/laws/types/disability_regulations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

 ¾ The limitations from the impairment no longer have to be severe or significant for the impairment to
   be considered substantially limiting.
 ¾ In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
   learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
   1630.2(i)), “major life activities” now include the operation of major bodily functions, such as:
   functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
   genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
   hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
   within a body system.
 ¾ Only one major life activity need be substantially limited.
 ¾ With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating
   measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
   considered in determining if the impairment substantially limits a major life activity.
 ¾ An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
   cancer) is a disability if it would be substantially limiting when active.
 ¾ An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
   months.

“Regarded as” coverage:
 ¾ An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
    condition, or privilege of employment).
 ¾ “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
 ¾ The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
    BOTH transitory (lasting or expected to last six months or less) AND minor.
 ¾ A person is not able to bring a failure to accommodate claim if the individual is covered only under the
    “regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability_regulations.cfm.

                                                                                          Received: July 27, 2020
                    Case 3:20-cv-01832-MO                  Document 1       Filed 10/23/20       Page 22 of 24

                         U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                                                     Exhibit 2
                                  CHARGE OF DISCRIMINATION                                           For Official Use Only – Charge Number:

EEOC Form 5A (October 2017)


                                          Nisa
                              First Name: _____________________ MI: T                Toum
                                                                    _____ Last Name: _____________________________

       Personal                         17500 NE 38th Way
                              Address: _________________________________________________________ Apt.: __________
     Information
                                      Vancouver
                              City: ________________________County: _________________
                                                                      Clark                  ____ Zip Code:98682
                                                                                      State: WA             _________

                                     971-348-8628 Home
                              Phone: ______________                Work      Cell             nisapdx@gmail.com
                                                                                    X Email: _______________________________

                              Employer     x       Union           Employment Agency              Other Organization
 Who do you think                                 Moda Health Plans, Inc.
                              Organization Name: ________________________________________________________________
  discriminated
  against you?                          601 SW 2nd Ave
                              Address: __________________________________________________________         7
                                                                                                  Suite: _________
                                     Portland
                              City: ___________________________ State: ____         97204 Phone: ______________
                                                                       OR Zip Code: ________      503-228-6554

   Why you think
     you were                 Race         Color     Religion       Sex       National Origin        Age
   discriminated
      against?                Disability   x Genetic Information      Retaliation       Other   (specify)


                                                                                             February 20, 2019
                              Date of most recent job action you think was discriminatory: __________________
                              Also describe briefly each job action you think was discriminatory and when it
                              happened (estimate).

                               1. I believe I was wrongfully terminated on February 20, 2019 from my former
  What happened
  to you that you
                               position at Moda Health Plans, Inc. and that they had violated the federal law
     think was                 against disability discrimination under the ADA by doing so. My official
  discriminatory?              termination letter from Moda states that my employment was terminated due to "not
                               meeting performance expectations following placement on a Performance
                               Improvement Plan (PIP)", however that was not the reason I was verbally given by
                               Moda, and I was actually due to non-compliance with a mandatory EAP referral that
                               was made by HR This referral was not made for a legitimate business
                               purpose, nor was it job related. Moda did not take into account my job (cont. pg3)
                              I understand this charge will be filed with both the EEOC and the State or local Agency, if any. I will
                              advise the agencies if I change my address, phone, or email. I will cooperate fully with them in the
                              processing of my charge in accordance with their procedures.

                              I understand by signing below that I am filing a charge of employment discrimination with the EEOC.
                              I understand that the EEOC is required by law to give a copy of the charge, which includes my
   Signature and              allegations and my name, to the organization named above. I also understand that the EEOC can
    Verification              only investigate charges of job discrimination based on race, color, religion, sex, national origin, age,
                              disability, genetic information, or based on retaliation for filing a charge of job discrimination,
                              participating in an investigation of a job discrimination complaint, or opposing job discrimination.

                              I declare under penalty of perjury that the above is true and correct.
                                                                                         12-17-2019
                              Signature: ________________________________________ Date: _____________
               Case 3:20-cv-01832-MO         Document 1       Filed 10/23/20     Page 23 of 24
PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

1. FORM NUMBER/TITLE/DATE. EEOC Form 5A, Charge of Discrimination, Issued October 2017.

2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to writing
(whether later recorded on this form or not) are, as applicable under the EEOC anti-discrimination statutes
(EEOC statutes), to preserve private suit rights under the EEOC statutes, to invoke the EEOC's jurisdiction
and, where dual-filing or referral arrangements exist, to begin state or local proceedings.

4. ROUTINE USES. This form is used to provide facts that may establish the existence of matters covered
by the EEOC statutes (and as applicable, other federal, state or local laws). Information given will be used
by staff to guide its mediation and investigation efforts and, as applicable, to determine, conciliate and
litigate claims of unlawful discrimination. This form may be presented to or disclosed to other federal, state
or local agencies as appropriate or necessary in carrying out EEOC's functions. A copy of this charge will
ordinarily be sent to the respondent organization against which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges
must be reduced to writing and should identify the charging party and respondent and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint. Charges
under Title VII, ADA or GINA must be sworn to or affirmed (either by using this form or by presenting a
notarized statement or unsworn declaration under penalty of perjury); charges under the ADEA should
ordinarily be signed. Charges may be clarified or amplified later by amendment. It is not mandatory that
this form be used to make a charge.

                           NOTICE OF RIGHT TO REQUEST SUBSTANTIAL
                                       WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges with EEOC
will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be first handled by a FEPA
under worksharing agreements. You will be told which agency will handle your charge. When the FEPA is
the first to handle the charge, it will notify you of its final resolution of the matter. Then, if you wish EEOC
to give Substantial Weight Review to the FEPA's final findings, you must ask us in writing to do so within 15
days of your receipt of its findings. Otherwise, we will ordinarily adopt the FEPA's finding and close our file
on the charge.

                          NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is taken
against you or others who oppose discrimination or cooperate in any investigation or lawsuit concerning
this charge. Under Section 704(a) of Title VII, Section 4(d) of the ADEA, Section 503(a) of the ADA and
Section 207(f) of GINA, it is unlawful for an employer to discriminate against present or former employees or
job applicants, for an employment agency to discriminate against anyone, or for a union to discriminate
against its members or membership applicants, because they have opposed any practice made unlawful by
the statutes, or because they have made a charge, testified, assisted, or participated in any manner in an
investigation, proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for exercising or
enjoying, or aiding or encouraging others in their exercise or enjoyment of rights under the Act.
         Case 3:20-cv-01832-MO           Document 1        Filed 10/23/20      Page 24 of 24




..... (cont.) performance when mandating the referral, but rather based it on a perceived medical
condition where they assumed I was depressed after I had opened up to my former boss about personal
challenges I was dealing with at the time, and it is my understanding that the ADA protects both
individuals with a disability and individuals who are treated as if they have a disability. I was not
opposed to accepting help, but I wanted to control my treatment options and have the ability to choose
my own provider outside of the EAP network as they had no providers available to help me with my
specific concerns.


2. In addition, on February 20, 2019 I believe that Moda was in violation of the ADA as they fail to
provide a reasonable accommodation for a mental disability that I have and they were fully aware of. I
was diagnosed with Attention Defecit Hyperactivity Disorder (ADHD) in July of 2018, which was not a
secret to my former boss and HR as it had a pretty significant impact on my performance throughout
2018, hence why I was placed on a PIP and I had also chose to voluntarily disclosed my diagnosis to
them. My former boss had proposed a desk move for me (which I accepted) in order to help minimize
distractions around me as I was having difficulty focusing on my work at my current desk and would
often work in meeting rooms around the building because I needed the quiet space. I was advised that
I'd be able to move desks at the end of 2018. During a meeting with HR and my former boss to go over
the conditions of my PIP, I learned that I was required to remain at my current work station during
business hours and I was no longer able to work in other rooms around the building. I questioned this as
I was concerned about the impact this would have on my ADHD symptoms and ability to meet the
conditions of my PIP, so I questioned if I'd still be able to move desks because of my ADHD and was told
no, and that this was no longer an option for me until I successfully follow through and meet all the
conditions of my PIP. On February 20th I was pulled into a meeting in order to discuss the outcome of
my PIP and to re-evaluate my annual performance evaluation, and this is when I am made aware of my
release from employment due to non-compliance with HR's mandatory EAP referral. It is my
understanding that the ADA includes ADHD as a recognized disability, which would require employers to
provide reasonable accommodations to an ADHD employee, as long as it doesn't create undue hardship
for the business. When my former boss had proposed moving desks, I indicated that the
accommodations would be extremely helpful as I can better manage my symptoms and it would allow
me to improve my performance. I have documentation from my diagnosis which clearly indicates that
my ADHD substantially limits several major life activities for me both in and outside of the workplace. I
was also very open about my ADHD diagnosis and the challenges I struggled with due to the symptoms
to my former boss, which is why he had offered me the reasonable accommodation (moving desks).
